Citation Nr: 0209334	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia, as 
secondary to service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1973 to January 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In July 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's schizophrenia did is not related to the 
veteran's service-connected hepatitis.   


CONCLUSION OF LAW

Schizophrenia is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that medical records have been obtained documenting the 
veteran's complaints, the veteran has been afforded a VA 
examination, and medical opinions have been associated with 
the claims file addressing this issue.  The veteran has been 
informed via letters from the RO, a statement of the case and 
several supplemental statements of the case of the evidence 
necessary to substantiate his claim.  

The Board concludes that there is no indication that there 
are additional documents that have not been obtained and that 
would be pertinent to the issue currently being decided.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to inform and to assist.

Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and schizophrenia becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Moreover, the Board acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The Board notes that it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In this instance, the Board has accorded greater 
evidentiary weight to the VA specialist who reviewed the 
record in March 2000, and opined that there was no 
relationship between the veteran's schizophrenia and his 
service-connected hepatitis.  

Discussion

Initially, the Board notes that the record does not show, and 
the veteran does not contend that his schizophrenia is 
related to service.  There is no showing of schizophrenia in 
service or within the first post-service year.  Schizophrenia 
is not diagnosed until 1988, many years after service.  Thus, 
direct service connection is not warranted.  The veteran 
rather contends that his schizophrenia is related to his 
service-connected hepatitis.  

In order to establish service connection on a secondary 
basis, there must be evidence of a current disorder, a 
service-connected disorder, and a nexus between the two 
disabilities, established by competent medical evidence.  
Here, the veteran has been diagnosed with schizophrenia on VA 
examinations in 1988, 1990, 1995, and 2002.  In addition, the 
veteran is service connected for hepatitis.  Thus, the 
necessary evidence for this claim is a competent medical 
opinion linking the disabilities.  

It is noted that in an October 1998 statement, a private 
examiner opined that the veteran's schizophrenia was 
aggravated and exacerbated by the hepatitis, causing the 
signs and symptoms of the schizophrenia to emerge.  The Board 
has considered this opinion.  It is noted that the examiner 
indicated that he had been treating the veteran since January 
1998, and it does not appear that the examiner based his 
opinion on the veteran's complete medical records.  Further, 
there are no medical records or report of examination 
associated with this opinion.  In addition, the examiner did 
not provide rationale for the opinion offered.  While this 
evidence is favorable to the veteran, the Board finds that 
its probative value is limited.  

38 C.F.R. § 3.102 (2001) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  The Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

On the other hand, a VA examiner has opined after a March 
2000 examination, that the veteran's schizophrenia is not 
related to his service-connected hepatitis. It was indicated 
that the medical records had been reviewed by the examiner.  
The veteran was examined by the VA clinician and the report 
is of record.  The examiner provided reasoning for his 
opinion by stating that the hepatitis was not serious and 
occurred in 1975 with no evidence of schizophrenia until 
1995.  He noted that there was no classification for an 
underlying schizophrenia on current examination.  It was also 
noted that the absence of liver encephalopathy was an 
indication that there was no relationship.  He further stated 
that the veteran's wife has never shown evidence of 
hepatitis, that it was never a serious matter and that it was 
not currently active.   

The Board notes that this opinion was based on examination of 
the veteran, and a review of the veteran's medical records.  
The examiner provided reasoning for his finding.  While the 
examiner stated that there was no evidence of schizophrenia 
until 1995, and the record shows a diagnosis as early as 
1988, the Board finds that the premise of the examiner's 
reasoning remains the same, that is, that the time between 
the diagnosis of hepatitis and the diagnosis of schizophrenia 
encompasses many years.  The Board thus concludes that this 
opinion on the whole, is highly probative of the issue at 
hand.  

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the VA 
medical opinion that does not find an association between the 
veteran's schizophrenia and his hepatitis, is far more 
probative and persuasive than the general, unsupported and 
speculative opinion of the private examiner.  

Although the veteran has given his own opinion that his 
service-connected disorder caused his schizophrenia to 
develop, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In addition, the veteran has submitted copies of publications 
on liver disease, and these documents have been considered.  
The veteran's statements, taken together with the medical 
texts, do not provide the requisite medical evidence to 
demonstrate a causal relationship between schizophrenia and 
hepatitis.  Medical text must demonstrate a connection 
between a veteran's present conditions and the service- 
connected disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In this case that evidence is not sufficient to 
demonstrate the requisite medical nexus for service 
connection as it does not address the specific facts of this 
case.  The articles do not reference the veteran, are not 
concerned with the facts of his particular medical history, 
and are otherwise too generic to constitute competent medical 
evidence with which to provide the requisite nexus.  
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The Board has a legal obligation to balance the evidence.  
Based on the above, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's 
schizophrenia is related to service or his service connected 
hepatitis by causation or by aggravation.  


ORDER

Service connection for schizophrenia, to include as secondary 
to service-connected disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

